internal_revenue_service number release date index number ------------------- ---------------------------------- ----------------------------------------- -------------------------------------------- ----------------------------------------- department of the treasury washington dc person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc fip plr-129378-12 date date taxpayer ---------------------------------------------------------------------------------------------------------------------------- state -------------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- plr-129378-12 year ------- year ------- date a -------------- date b -------------- date c -------------- date d ----------------- date e --------------------------- project x ------------------ city y city z site a site b site c a b c d e f g h i ----------------------------- ------------------- -------------------- ------------------------- ------- ----- ---- ---- ---- ---- ------ ---- plr-129378-12 j k l m n o p q r s t u ---- ---- ---- ---- ----- ---- ---------- ----- dear ------------------ this is in response to your letters dated date and date regarding whether proposed dispositions of taxpayer’s assets will give rise to income derived from prohibited_transactions within the meaning of sec_857 facts taxpayer was incorporated under the laws of state in year taxpayer elected to be treated as a real_estate_investment_trust reit for its first taxable_year and has been taxed as a reit since its election taxpayer uses the accrual_method as its overall_method_of_accounting taxpayer’s business operations taxpayer has a shareholders taxpayer owns the stock of various qualified reit subsidiaries qrss and taxable reit subsidiaries trss taxpayer directly or plr-129378-12 indirectly owns interests in commercial real_estate directly or through limited_liability companies llcs or partnerships having unrelated parties as members or partners taxpayer began its operations in year as of date e taxpayer’s equity investors had invested approximately dollar_figureb billion in taxpayer taxpayer’s objective is to generate investment returns from a portfolio of equity investments in income-producing real_estate since inception taxpayer’s investment plan has been to acquire develop or redevelop a variety of real_estate_assets diversified by property type and location properties are acquired or developed and held by taxpayer for long-term investment purposes when taxpayer makes an investment in a property it typically expects the property to be held for at least c years as income-producing property and that a majority of return on its investment will be from rents rather than proceeds of sale taxpayer’s portfolio is managed to maximize returns over the long term and properties may be sold at opportune times to achieve this result taxpayer purchased its first property in year taxpayer made the following property acquisitions remaining properties referred to as the properties acquisition year year year year year year properties d e f g d taxpayer did not purchase any properties from year through year taxpayer’s portfolio is geographically diverse as of date e the aggregate market_value and cost of real_estate_assets held by taxpayer through qrss plus taxpayer’s share of assets held in llcs and partnerships approximated dollar_figureh billion and dollar_figurei billion respectively as of date e taxpayer directly or indirectly owned investments in j properties taxpayer represents that its tax returns and other tax filings and those returns and filings of the pass-through entities in which it has direct and indirect interests have been and will be consistent with the treatment of taxpayer and such pass-through entities through which it holds properties as investors that hold real_estate for long-term appreciation facts relating to the transactions economic conditions taxpayer represents that the economic crisis that commenced in year resulted in significant losses and a liquidity crisis for taxpayer new investor capital and mortgage financing represented taxpayer’s sources of cash and the economic crisis plr-129378-12 cut off new investor capital as a source of cash in addition the crisis resulted in substantial_shareholder redemption requests thus taxpayer’s board_of directors suspended redemptions to preserve shareholder value and taxpayer has not approved any redemptions since the fourth quarter of year commercial credit markets effectively ceased originating loans from mid-year to late-year with limited access to mortgage capital institutional real_estate_transaction volume was reduced significantly the lack of buyer demand forced estimated property values steeply downward in all but a few primary markets making most real_estate asset sales uneconomical and difficult to execute taxpayer’s economic model was premised on significant returns generated from ground-up development projects to be held for income production taxpayer actively managed its portfolio generating significant amounts of rental income from the portfolio however construction financing essentially ceased to exist after year during year year taxpayer experienced significant cumulative losses the changed economic circumstances resulted in the suspension of new acquisitions and the postponement of several ongoing development and repositioning projects placing taxpayer in a defensive posture from a capital standpoint there was also limited ability to create substantial liquidity through asset dispositions as a result taxpayer faced a large liquidity gap and needed to undertake a comprehensive debt restructuring with its secured and unsecured lenders in order to remain solvent and manage its way through that economy during date a taxpayer presented its shareholders with a plan that outlined the proposed restructuring of a majority of taxpayer’s debt obligations the restructuring was primarily affected in the last k quarters of year as part of the restructuring a number of assets were returned to lenders through deeds in lieu of foreclosure or sold at the value of the debt in total taxpayer undertook d property dispositions during year since its inception through the end of year taxpayer had disposed of l properties including properties held through partnerships or joint ventures strategic plan once the debt restructuring was completed taxpayer’s management developed an initial long-term strategic plan the strategic plan was presented to and approved by taxpayer’s board_of directors during date b and was communicated to taxpayer’s shareholders during date c the goal of the strategic plan was to manage the portfolio so as to dispose_of certain assets in the near term and retain other assets until there was a recovery in the value of such assets taxpayer disposed of m properties or interests in properties in year including deeds in lieu of foreclosure to lenders several of these dispositions were undertaken pursuant to the strategic plan in order to meet projected cash shortfalls and debt maturities plr-129378-12 the strategic plan was updated during date d and the update was communicated to shareholders that updated strategic plan contemplated the disposition of taxpayer’s entire portfolio over the course of several years consistent with the updated strategic plan during year taxpayer undertook n property dispositions primarily consisting of properties which were stabilized from a leasing and income perspective and were located in metropolitan areas where buyer demand existed these dispositions also included c sales of vacant buildings a sale of a land parcel and o transfers to creditors in lieu of foreclosure the strategic plan was updated for year and approved by taxpayer’s board_of directors the updated strategic plan contemplates a revised disposition schedule and taxpayer expects that it will have an adopted plan_of_liquidation by the end of year with taxpayer’s entire portfolio being disposed of in year to year while taxpayer believes that it can dispose_of its entire portfolio by year it is possible that the dispositions may not be completed until year the anticipated sales year-by- year from now until year are currently projected to exceed in most or all of these years the number of sales described in sec_857 taxpayer anticipates that it will update the strategic plan annually and communicate the update to shareholders property dispositions may be accelerated or delayed possibly substantially based on future economic developments taxpayer’s intent is to continue to hold and rent assets until they are fully stabilized if not already stabilized and until the particular markets in which they are located have recovered then taxpayer intends to bring the asset to market for disposition as assets are sold the net sales proceeds will be distributed to taxpayer’s shareholders on a pro-rata basis after taxpayer’s credit facility has been extinguished taxpayer will engage independent brokers in selling the properties taxpayer does not currently plan to make significant new investments other than potentially undertaking certain development activities at project x as discussed and described below specifically taxpayer represents that it will not make any capital expenditures in respect of any real_estate asset except for certain buildings constructed at project x during the o-year period preceding any sale of such asset in an amount exceeding p of the net selling_price of such asset except for certain buildings constructed at project x taxpayer will have held each real_estate asset for at least q years prior to its sale and based on the most recent strategic plan the holding_period of the properties as of their projected dates of disposition would average m years taxpayer does not currently plan to permit new investors however taxpayer may do so furthermore it is possible that there will be future modifications to the strategic plan project x plr-129378-12 substantially_all of taxpayer’s assets were acquired and or developed prior to year however taxpayer through a majority-owned limited_partnership is currently in the process of developing r acres of land known as project x located in city z project x constitutes less than l by value of taxpayer’s portfolio taxpayer acquired project x in year with plans for the long-term development of residential retail and office properties to be leased for an indefinite period the economic crisis which began in year adversely affected taxpayer’s development of project x project x was ultimately put on hold from the end of year through early year thus while some development has occurred and resumed at project x the pace of development has been much slower than anticipated the development that has recently restarted is consistent with that which was originally anticipated although on a significantly smaller scale when taxpayer acquired project x it expected to operate the developed properties for at least c years after they had been completed and leased under the approved strategic plan taxpayer plans to dispose_of its entire portfolio including project x over a q-year period this means that certain portions of project x may be sold relatively soon after the completion of construction instead of being held for the production of rental income for the long term in addition certain development and construction of rental real_estate that would otherwise have been undertaken by taxpayer may not be undertaken instead taxpayer may dispose_of approximately s land parcels that have been held since year these land parcels have not been developed although roads and other infrastructure have been constructed taxpayer is engaging in limited construction at project x in part to demonstrate the value of the land contributed to the joint ventures thereby enabling taxpayer to maximize the selling_price of the land parcels that it will be selling currently taxpayer is developing o vertical projects within project x - a t square foot stand-alone site a and a u-unit site b and horizontal infrastructure work including a site c and the remaining roadway and utility work in the northern portion of the project law and analysis sec_856 of the code provides that to qualify as a reit a corporation must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes dividends interest rents_from_real_property and certain other items and derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes rents_from_real_property and certain other items sec_857 of the code imposes a tax for each taxable_year of a reit equal to percent of the net_income_derived_from_prohibited_transactions under sec_857 the term prohibited_transaction means a sale_or_other_disposition of property described in sec_1221 that is not foreclosure_property plr-129378-12 sec_857 of the code excludes certain_sales from the definition of a prohibited_transaction under b c the term prohibited_transaction does not include a sale of property which is a real_estate asset as defined in sec_856 and which is described in sec_1221 if- i ii iii iv v the reit has held the property for not less than years aggregate expenditures made by the reit or any partner of the reit during the 2-year period preceding the date of sale which are includible in the basis of the property does not exceed percent of the net selling_price of the property i during the taxable_year the reit does not make more than sales of property other than sales of foreclosure_property or sales to which sec_1033 applies or ii the aggregate adjusted bases as determined for purposes of computing earnings_and_profits of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the aggregate bases as so determined of all assets of the reit as of the beginning of the taxable_year or iii the fair_market_value of property other than sales of foreclosure_property or sales to which sec_1033 applies sold during the taxable_year does not exceed percent of the fair_market_value of all the assets of the reit as of the beginning of the taxable_year in the case of property which consists of land or improvements not acquired through foreclosure or deed in lieu of foreclosure or lease termination the reit has held the property for not less than years for production of rental income and if the requirement of sec_857 is not satisfied substantially_all of the marketing and development_expenditures with respect to the property were made through an independent_contractor as defined in sec_856 from whom the reit itself does not derive any income sec_857 provides that in determining whether or not a sale constitutes a prohibited_transaction for purposes of b a the fact that such sale does not meet the requirement of b c or d shall not be taken into account and such determination in the case of a sale not meeting such requirements shall be made as if subparagraphs c d and e had not been enacted property described in sec_1221 includes property held by a taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business the legislative_history underlying sec_857 which was added to the code by the tax reform act of pub_l_no 90_stat_1520 indicates that the plr-129378-12 purpose of that section was to prevent a reit from retaining any profit from ordinary retailing activities such as sales to customers of condominium units or subdivided lots in a development project s rep no pt pincite to determine whether a taxpayer holds property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the tax_court has held that several factors must be considered none of which is dispositive among those factors are the following the nature and purpose of the acquisition of the property and the duration of the ownership the extent and nature of the taxpayer’s efforts to sell the property the number extent continuity and substantiality of the sales the extent of subdividing developing and advertising to increase sales and the time and effort the taxpayer habitually devoted to the sale generally it is the purpose for which property is held at the time of the sale that is determinative although earlier events may be considered to decide the taxpayer’s purpose at the time of the sale see 89_tc_467 taxpayer has represented that the properties were acquired developed and redeveloped to generate rental income and to maximize returns over the long run taxpayer is selling the properties only to obtain liquidity needed under current economic conditions with the exception of the improvements necessary to sell project x taxpayer generally does not anticipate any extensive improvements to the properties to prepare them for sale and taxpayer will engage independent brokers for sales of the properties other than the reduced holding_period of the new project x buildings taxpayer’s average holding_period for the properties is expected to be m years and taxpayer will have held each real_estate asset for at least q years prior to sale similarly taxpayer will have held the land parcels at project x for over l years by the time of its projected sales taxpayer does not have a history of making numerous extensive continuous or substantial sales of properties as discussed in cottle supra rather taxpayer prior to dispositions under the strategic plan has a relatively minimal prior sales history conclusion based on the facts and representations submitted by taxpayer we conclude that net_income derived from the proposed sale of the properties and project x will not be treated as income derived from a prohibited_transaction under sec_857 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-129378-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
